Citation Nr: 0330570	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits calculated in the amount of $22,478.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran 
who had active service from October 1943 to November 1945 
and who died in November 1992, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant received earned income in 1996, but failed 
to report the receipt of that income to the VA.

3.  The appellant received death pension benefits to which 
she was not entitled based on her unreported income 
resulting in an overpayment of benefits calculated in the 
amount of $22,478.  

4.  Medical records suggest that the appellant has 
psychiatric impairment that precludes her from forming an 
intent to misrepresent her income or exhibit bad faith.  

5.  There was no fraud, misrepresentation or bad faith on 
the part of the appellant in the creation of the 
overpayment.


CONCLUSION OF LAW

The requirements for consideration of equity and good 
conscience in a claim for a waiver of recovery of an 
overpayment of death pension benefits calculated in the 
amount of $22,478 have been met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  However, the United States 
Court of Appeals for Veterans Claims has held that the 
notice and duty to assist provisions of the VCAA do not 
apply to claims involving waiver of recovery of 
overpayments.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Therefore, while the record before the Board does 
not reflect that the appellant was notified of the 
provisions of the VCAA, such notice is apparently not 
required and the Board can proceed with appellate review.  
In any event, the Board would observe that the decision on 
waiver of indebtedness, the Statement of the Case and the 
Supplemental Statement of the Case all provided to the 
appellant have notified her of the evidence considered, the 
pertinent laws and regulations and the reasons her claim was 
denied.  

Background and Evidence

The basic facts in this case do not appear to be in dispute.  
In a letter to the appellant dated in February 1993, the RO 
notified the appellant that she was entitled to death 
pension benefits from December 1, 1992.  She was informed of 
the monthly amount of her award and that this was based on 
her having no income.  In November 1993, the veteran 
reported on a VA Form 21-0518 (Improved Pension Eligibility 
Verification Report) that she had no monthly or annual 
income for the period between December 1992 and November 
1993.  

A June 1998 letter to the appellant from the RO indicated 
that they had received information that the appellant 
received income that was not reported.  The appellant was 
informed that her pension award depended on the amount of 
her income, and that based on the unreported income the 
appellant's pension award was effective February 1, 1995, 
and was being resumed on February 1, 1996.  An additional 
award letter to the appellant dated later in June 1998 
reflected this change of the appellant's pension award based 
on income in 1995 and indicated that her award beginning in 
February 1996 was based on countable income of zero.  The 
appellant was also informed that the rate of VA pension 
depended on her total family income and that an adjustment 
to payments must be made whenever income changes.  The 
appellant was informed that she must notify the RO 
immediately if income is received from any source.  

In September 1999, the RO informed the appellant that they 
proposed to stop her pension award payments effective 
February 1, 1996, because information had been received that 
showed her income or net worth had changed.  The appellant 
was informed of the nature of the income.  In a statement 
from the appellant dated in March 2000 she requested a 
waiver of death pension benefits calculated in the amount of 
$22,478.  Accompanying that request was documentation 
confirming the receipt of additional income.  The appellant 
contended that proceeds received from the sale of her home 
in 1995 should not be included as income.  

An April 2000 Decision on Waiver of Indebtedness reflects 
that it was determined that there was a finding of bad faith 
on the part of the appellant for the creation of the 
indebtedness based on her failure to report income.  It was 
indicated that the evidence of record showed that the 
appellant was overpaid in the past due to her failure to 
report income despite repeated notices to immediately report 
any and all income.  

A statement from the appellant dated in April 2000, accepted 
as a Notice of Disagreement indicated that she was appealing 
the denial because she had no income to repay the 
indebtedness, making repayment an extreme hardship.  

VA medical records show that the appellant receives 
treatment for various disorders, including treatment for a 
psychiatric disorder.  A record dated in June 2000 reflects 
that the appellant was being treated for an active psychosis 
with auditory hallucinations.  

A VA Form 20-5655 (Financial Status Report) from the 
appellant dated in May 2001 showed that her income included 
Social Security disability benefits, widow's compensation, 
and pension, compensation of other income.

Statements dated in May 2001 from the appellant's son and an 
individual who describes the appellant as "my dependent," 
related psychiatric, medical and financial problems the 
appellant had experienced.  The appellant's son indicated 
that while the appellant's husband was alive he handled 
financial matters and that the appellant did not handle 
stress or financial issues very well.  The other statement 
indicated that the appellant did not have the income to 
repay the overpayment.  

A VA Form 119 (Report of Contact) from RO personnel 
indicates that while the appellant was receiving death 
pension benefits she was also receiving compensation in her 
own name at a 60 percent rate.


Law and Analysis

In considering the appellants claim for a waiver of recovery 
of an overpayment of death pension benefits calculated in 
the amount of $22, 478, the RO determined that the appellant 
exhibited bad faith in the creating of the overpayment.  As 
such the appellant's claim was denied.  

Under a statute enacted by Congress pertaining to waiver of 
recovery of claims by the United States, 

The recovery of any payment or the 
collection of any indebtedness (or any 
interest thereon) may not be waived 
under this section if, in the 
Secretary's opinion, there exists in 
connection with the claim for such 
waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of 
recovery or the collection of such 
indebtedness (or any interest thereon).  

38 U.S.C.A. § 5302(c).  VA regulations have also defined the 
term "bad faith."

This term generally describes unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  
Thus, a debtor's conduct in connection 
with a debt arising from participation 
in a VA benefits/services program 
exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with 
the knowledge of the likely 
consequences, and results in a loss to 
the Government.

38 C.F.R. § 1.965(b)(2).  

After reviewing the evidence the Board is of the opinion 
that the appellant did not exhibit bad faith in the creation 
of the overpayment.  In this regard the Board would note 
that a finding of "bad faith" requires an intent on the part 
of the appellant.  However, medical records submitted as 
well as statement from relatives and acquaintances, suggest 
that the appellant has a psychiatric disorder that would 
prevent her form forming this intent.  In particular, a VA 
record dated in June 2000 shows that the appellant was being 
treated for an active psychosis with auditory 
hallucinations.  

Not all medical records show that the appellant was actively 
psychotic.  However, to the extent that there is any 
reasonable doubt as to the appellant's ability to form an 
intent to deceive, i.e. exhibit bad faith in connection with 
her receipt of death pension benefits, this doubt will be 
resolved in favor of the appellant.  Accordingly the Board 
concludes that there was no bad faith on the appellant's 
part in the creation of the overpayment calculated in the 
amount of $22,478.  Consequently, to the extent that the 
finding of bad faith precluded consideration of the 
appellant's claim for waiver of recovery of an overpayment 
of death pension benefits under the standard of equity and 
good conscience, the appeal is allowed.  




ORDER

The was no bad faith in the creation of the overpayment of 
death pension benefits calculated in the amount of $22,478, 
and to this extent, the appeal is granted.


REMAND

Having determined that there was no bad faith on the 
appellant's part in the creation of the overpayment 
calculated in the amount of $22,478, the next step is to 
consider the appellant's waiver request under the standard 
of equity and good conscience.  However, the RO did not 
review the appellant's waiver request under the standard of 
equity and good conscience given the decision in this case.  
This must be done prior to further appellate review.  

Therefore, in order to give the appellant every 
consideration with respect to the present appeal, it is the 
Board's opinion further development of the case is 
necessarily.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file, the claims file 
pertaining to the appellant.  

2.  The RO should request that the 
appellant complete an updated VA Form 
20-5655 (Financial Status Report).

3.  The RO should consider the 
appellant's claim for waiver of recovery 
of an overpayment of death pension 
benefits under the standard of equity 
and good conscience.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any 
additional evidence and/or argument she desired to have 
considered in connection with her appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.  




                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

